 Case 1:20-mc-00334-MN Document 24 Filed 12/28/20 Page 1 of 2 PageID #: 1255




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                                     :
                                                     :
                                                     : Case No. 20-mc-0334-MN
 In Re Ex Parte Application of Eni S.p.A. for an     :
 Order Pursuant to 28 U.S.C. § 1782 Granting         :
 Leave to Obtain Discovery for Use in Foreign        :
 Proceedings.                                        :
                                                     :



                            REQUEST FOR ORAL ARGUMENT

         Pursuant to Rule 7.1.4 of the Local Rules of Civil Practice and Procedure of the United

States District Court for the District of Delaware, Eni S.p.A., by and through its undersigned

attorneys, hereby requests that oral argument be held in this action at the Court’s convenience on

Respondents’ Motion to Vacate Order Permitting Discovery, to Quash or Modify Subpoenas,

and/or for Protective Order, D.I. 11, filed on November 18, 2020.




{W0063803.}
Case 1:20-mc-00334-MN Document 24 Filed 12/28/20 Page 2 of 2 PageID #: 1256




 Dated: December 28, 2020                /s/ Jennifer L. Cree
                                         LANDIS, RATH & COBB LLP
                                         Daniel B. Rath (No. 3022)
                                         Rebecca L. Butcher (No. 3816)
                                         Jennifer L. Cree (No. 5919)
                                         919 Market Street, Suite 1800
                                         Wilmington, DE 19801
                                         (302) 467-4400
                                         rath@lrclaw.com
                                         butcher@lrclaw.com
                                         cree@lrclaw.com

                                          and

                                         SULLIVAN & CROMWELL LLP
                                         Nicolas Bourtin (pro hac vice)
                                         Beth Newton (pro hac vice)
                                         Michele Materni (pro hac vice)
                                         125 Broad Street
                                         New York, NY 10004
                                         (212) 558-4000
                                         bourtinn@sullcrom.com
                                         newtonb@sullcrom.com
                                         maternim@sullcrom.com

                                         Counsel for Applicant Eni S.p.A.




{W0063803.}                          2
